Case 1:17-cr-00655-RDB Document 144 Filed 12/14/20 Page 1 of 2

£0
nisioie aiSTRIE T COURT
IN THE UNITED STATES DISTRICTCOURTAND

FOR THE DISTRICT OF MARYLAND,

Hs 2]
UNITED STATES OF AMERICA, * "hee A 3 mane”
v. -  * — 3Y_.Criminal Agtion, No. RDB-17-0655
LAUREN MONTILLO, *
DEFENDANT. *
¥ + 4 * * * * F * * , ek
MEMORANDUM ORDER

Defendant Lauren Montillo (“Defendant’ or “Montillo”) is currently serving a
96-month tetm of imprisonment for one count of conspiracy to commit wite fraud, in
violation of 18 U.S.C. § 1349, and one count of tax evasion, in violation of 26 U.S.C: § 7201.
(Plea Agreement, ECF No. 79; Judgment & Commitment Order (J&C”), ECF No.
102.) Montillo is currently serving her sentence at the women’s Federal Prison Camp in
Alderson, West Virginia with a presumptive telease date of April 23, 2026. Now pending is
Montillo’s pro se’ Motion to Release to Home Confinement Due to COVID-19, petitioning
this Court to issue an order allowing her to serve the remainder of her sentence on home
confinement. (ECF No. 139.) The Government opposes the motion. (ECF No. 140.) The
patties’ submissions have been reviewed and no hearing is necessary. See Local Rule 105.6 (D.
Md. 2018). For the reasons stated herein, Montillo’s Motion to Release to Home Confinement

Due to COVID-19 (ECF No. 139) is DENIED.

 

' This Court is mindful of its obligation to liberally construe the pleadings of pro se litigants. See
Erickson v. Pardus, 551 US. 89, 94 (2007).
|
Case 1:17-cr-00655-RDB Document 144 Filed 12/14/20 Page 2 of 2
|

Montillo argues that she is eligible for tone detention pursuant to the Coronavirus
Aid, Relief, and Economic Security (“CARES”) Act, Pub. L. No. 116-136 (2020). Section
3642(c) of Title 18 of the United States Code is the only statute that authorizes transfer of an
inmate from prison to home confinement, providing “It]he authority under this subsection
may be used to place a prisoner in home confinement for the shorter of ten percent of the
term of imprisonment of that prisoner or six months.” 18 U.S.C. § 3642. While § 12003(b)(2)
of the CARES Acct states that, during the Covun-19 emergency, “the director of the Bureau
[of Prisons] may lengthen the maximum amount of time for which the Director is authorized
to place a prisoner in home confinement,” it is inherently the authority of the Bureau of
Prisons to transfer an inmate to home confinement under 18 U.S.C. § 3624(c). See Untied
| States v. Irby, Crim. No. ELH-14-0511, 2020 WL 7230586, at *9 (D. Md. Dec. 8, 2020); United
States v. Johnson, Crim. No. JKB-14-0356, 2020 WL 1929459, at *2 (D. Md. Apr. 21, 2020}.
Consequently, this Court lacks the authority to grant Montillo’s requested relief. This Court
recognizes the danger posed by the COVID-19 Pandemic; however, the Court is limited by
the existing statutory authority in the relief it may grant.

Accordingly, it is HEREBY ORDERED this 14th day of December, 2020, that
Defendant’s Motion to Release to Home Confinement Due to COVID-19 (ECF No. 139) is
DENIED. As the Government acknowledges, this denial does not preclude Montillo from

filing a motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

SALD 2a

Richard D. Bennett
United States District Judge
